Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 is objected to because of the following informalities:  In the claim, it appears a typo is present in the word “section” that should be “second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarthy (WO 00/01855).
Regarding claim 1, McCarthy discloses a reaction vessel (Fig. 1) for reacting coal particles with molten metal (italicized portion recited intended use of the claimed reaction vessel and does not further limit the structure of the claim, see MPEP §2111.02(II)), the reaction vessel comprising: 
a reaction vessel wall (inner wall of vessel in Fig. 1); 
a refractory material lining an inside of the reaction vessel wall (page 17 lines 6-13); 
a cooling plate (8, 57, 59, see page 21 lines 1-16) attached to an outside of the reaction vessel wall, wherein the cooling plate forms a channel for a cooling fluid between the cooling plate and the reaction vessel wall (the cooling pipes form a channel between the inner wall of the reactor and cooling plate/outer wall, page 21 lines 1-16); 
an aluminum feed line (13) passing through to the reaction vessel wall (see Fig. 1); 
a coal injection line (tuyeres 11, for example) passing through the reaction vessel wall and having an outlet in the reaction vessel (see Fig. 1); 
a first collection line (61) and a second collection line (58) each passing through the reaction vessel wall at a lower portion of the reaction vessel (see Fig. 1); and 
a heat exchanger feed line (9) passing through an upper portion of the reaction vessel wall (see Fig. 1).  
It is noted that the italicized portions in the body of the claim are directed toward materials worked upon by the claimed apparatus and do not further limit the apparatus claim.  Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 2, McCarthy further discloses the outlet of the coal injection line is positioned to introduce coal into the reaction vessel below an upper surface of the molten metal (see page 17 lines 32-37 which discloses that the coal in injection into the metal layer, suggesting that it happens below the layer of the metal surface) thereby mixing the coal into the molten metal such that the coal reacts with the molten metal to produce a liquefied product.  
Regarding the italicized limitations recited in claim 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding the limitations recited in claim 3 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 4, McCarthy further discloses the first and section collection lines remove a liquefied product from the reaction vessel, wherein a first component of a lighter density is removed using the first collection line, and a second component of a heavier density is removed using the second collection line (see Fig. 1 which illustrates that the collection lines, 61 and 58, are each disposed at a different height which indicates that they can be utilized to remove to different products of differing densities).

Relevant Prior Art
KR20020077934 – Discloses a vessel that has a lower outlet line (19), a molten bath, and inlets (27) that are positioned to inject material into the metal bath layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725